Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 1 of17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,
Plaintiff
v.

ADOCFAN-US,
BAJIUDAOMANKEPAICHANGKUAILE,
BANGEQD, BEIBEI0001, BEST FULIQIETE, BIG
FISH BEGONIA, BYT121, CHANGWEI,
CREATEFUTURE, DA YU HAI TANG,
DIMOCAX, DONGGENGGUITRADE, EAPHOE,
FANGHOU, FENGXINGKE, FONITA, GEZHUO
STORE,
GUANGZHOUXIYUEFUZHUANGYOUXIANGO
NGSI, HENAN DORIT BIOTECHNOLOGY CO,,
LTD., JKOCPD, JOYCE_, 228, KWJILIGUALA+,
KYWKJ NA, LANCAISHI, LANYIN GRASS,
LEIBOWANGLEIL, LHSMGS, LJB STORE, MA
DING, MASTERLUMISSHUSHOP, MILD MILK.,
MILLIONS UPON MILLION, MYHH, P&E
MOULD TRADE LIMITEDH, RUCHUJIAN,
SHTY] GIRL, SUDUOBUYI9, SUJIN, TANWO,

AJOQS,

TATACO, THE ORCHID SHOP, WQOQ2US,
XIERMU, XINGHEWANG, = XINRONGHE,
YIDIANDIANI, YOLOI7&&H™, ZESM,

ZHEJUNWANG, ZHIPU, ZHUZHU STORE,
ZNBHIXB, Bi and BLUE,

Defendants

1
'
'

 

 

Civil Case No.: 21-CV-3623

1) TEMPORARY
RESTRAINING ORDER; 2)
ORDER RESTRAINING
MERCHANT STOREFRONTS
AND DEFENDANTS’ ASSETS
WITH THE FINANCIAL
INSTITUTIONS; 3) ORDER TO
SHOW CAUSE WHY A
PRELIMINARY INJUNCTION
SHOULD NOT ISSUE; 4)
ORDER AUTHORIZING
BIFURCATED AND
ALTERNATIVE SERVICE; AND
5) ORDER AUTHORIZING
EXPEDITED DISCOVERY

FILED UNDER SEAL
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 2 of 17

GLOSSARY

 

  

| Definition —

 

Plaintiff or Allstar

Allstar Marketing Group, LLC ]

 

Defendants

Adocfan-US, AJQS,
BaJiuDaoManKePaiChangKuaiLe, Bangead,
beibei0001, BEST FULIQIETE, Big Fish Begonia,
BYT121, Changwei, CreateFuture, Da Yu Hai Tang,
Dimocax, DONGGENGGUITRADE, Eaphoe,
fanghou, fengxingke, FONITA, Gezhuo Store,
guanegzhouxiyuefuzhuangy ouxiangongsi, Henan Dorit
Biotechnology Co., Ltd., JKOCPD, Joyce_, k228,
kwjiligualat, KYWKJ NA, LANCAISHI, LanYin
grass, Leibo Wanglei, LHSMGS, ljb store, MA DING,
MasterLuMissHushop, Mild Milk., Millions upon
million, MYHH, P&E MOULD TRADE LIMITEDh,
RUCHUJIAN, SHIYI Girl, Suduobuyi9, SUJIN,
Tanwo, TATACO, The orchid shop, WQ2US,
XiErMu, xinghewang, xinronghe, YIDIANDIANI,
Yolol7&&h-~, zfsm, zhejunwang, ZhiPu, Zhuzhu

store, 7NBHIXB, Bf and @ LB

 

Jay At Play

Jay At Play International Hong Kong Limited d/b/a Jay
At Play

 

Amazon

Amazon.com, a Seattle, Washington-based, online
marketplace and e-commerce platform owned by
Amazon.com, Inc., a Delaware corporation, that allows
manufacturers and other third-party merchants, like
Defendants, to advertise, distribute, offer for sale, sell
and ship their retail products, which, upon information
and belief, primarily originate from China, directly to
consumers worldwide and specifically to consumers
residing in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, New York
10016

 

Complaint

Plaintiff’s Complaint

 

Application

Plaintiff’s Ax Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery

 

De Marco Dec.

Declaration of Jennifer De Marco in Support of
Plaintiff’s Application

 

Drangel Dec.

Declaration of Jason M. Drangel in Support of
Plaintiff’s Application

 

 

Happy Nappers Marks

 

U.S. Trademark Registration Nos.: 6,102,208 for

 

i

  

 
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 3 of 17

 

“ETA PPY NAPPERS” for goods in Class 20 and 24; and
3,998,335 for “HAPPY NAPPERS” for goods in Class
28

 

Happy Nappers Works

U.S, CopyrightReg. Nos.: VA 2-227-806 covering Shak
the Shark; VA 2-227-789 covering Arianna the White
Unicorn; VA 2-227-807 covering Duncan the Dragon,
VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-
810 covering Monique the Pink Unicorn; VA 2-227-816
covering Kodiak the Grey Husky; VA 2-227-818
covering Dusty the Yellow Dog: and VA 2-227-820
covering Charlotte the Pink Kitty

 

Happy Nappers
Products

A soft plush pillow toy that when unzipped, expands into
acomfy sleep sack

 

Counterfeit Products

Products bearing or used in connection with the Happy
Nappers Marks and/or Happy Nappers Works, and/or
products in packaging and/or containing labels and/or
hang tags bearing the Happy Nappers Marks and/or
Happy Nappers Works, and/or bearing or used in
connection with marks and/or artwork that are
confusingly or substantially similar to the Happy
Nappers Marks and/or Happy Nappers Works and/or
products that are identical or confusingly or
substantially similar to the Happy Nappers Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Amazon, as well
as any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any ofthem

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

 

Defendants’ Financial
Accounts

 

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

ii

 
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 4 of 17

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as
Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
Pay”), PayPal Inc. (“PayPal”), Payoneer Ine,
(“Payoneer”), PingPong Global Solutions, ine.
(“PingPong”) and other companies or agencies that
engage in the processing or transfer of money and/or
real or personal property of Defendants

 

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly, by Amazon, such as Amazon.com, as well
as any and all as yet undiscovered online marketplace
platforms and/or entities through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
market, promote, distribute, offer for sale, sell and/or
otherwise dea! in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise

 

 

 

 
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 5of17

On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a
temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets
with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not
issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing
expedited discovery against Defendants, Third Party Service Providers and Financial Institutions
in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit
Products.! A complete list of Defendants is attached hereto as Schedule A, which also includes links
to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,
Declarations of Jennifer De Marco and Jason M. Drangel, along with exhibits attached thereto and

other evidence submitted in support thereof, the Court finds that the requested relief is warranted.

ORDER
Plaintiff’s Application is hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions for fourteen

(14) days from the date of this order, and for such further period as may be provided by order

of the Court:

1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the Happy Nappers Works and/or Happy Nappers Marks

and/or marks and/or artwork that are confusingly and/or substantially similar to,

 

Where a defined term is referenced herein and not defined herein, the defined term should be understood as it s
defined in the Glossary.
]
2)

3)

4)

5)

6)

Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 6 of 17

identical to and constitute a counterfeiting or infringement of the Happy Nappers
Works and/or Happy Nappers Marks;

directly or indirectly infringing in any manner Plaintiff’ s Happy Nappers Works and/or
Happy Nappers Marks;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Happy
Nappers Works and Happy Nappers Marks, to identify any goods or service not
authorized by Plaintiff

using Plaintiffs Happy Nappers Works and/or Happy Nappers Marks and/or any other
marks that are confusingly similar to the Happy Nappers Marks and/or any other
artwork that is substantially similar to the Happy Nappers Works, on or in connection
with Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, offering for sale, selling and/or otherwise dealing in
Counterfeit Products:

using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,
sponsorship or approval of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii}any computer files,
data, business records, documents or any other records or evidence relating to their

User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

2
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 7 of 17

importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;

7) effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other
means of importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order, and

8) knowingly instructing any other person or business entity to engage in any of the
activities referred to in subparagraphs I(A)(1) through I(A)(7) above and I(B)())
through 1(B)(2) and I(C)(1) below.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions for fourteen (14) days from the date of this order, and for such
further period as may be provided by order of this Court:

1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from orto Defendants’ Financial Accounts until further ordered by this
Court;

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;
and

3) knowingly instructing, aiding or abetting any person or business entity in engaging in any
of the activities referred to in subparagraphs I(A)() through I(A)(7) and 1(B)(1) through

i(B)(2) above and (C)(1) below.
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 8 of 17

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions for fourteen (14) days from the date of this order, and for such further period as may be
provided by order of this Court:

1) within five (5) days after receipt of service of this Order, providing services to Defendants,
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without
limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;
and

2) knowingly instructing, aiding, or abetting any other person or business entity in engaging
in any of the activities referred to in subparagraphs I(A)(1) through I(A)(4), 1(B)(1) through
I(B\(2) and I(C)(1) above.

Il. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court at a telephone conference
on June 8, 2021, at 3:00 p.m. New York time or at such other time that this Court deems
appropriate, why a preliminary injunction, pursuant to Fed. R. Civ. P. 65(a), should not issue.
At the designated time, counsel and any interested parties shail dial (888) 557-8511 and
enter access code 9300838.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with
the Court and served on Plaintiff's counsel by delivering copies thereof to the office of Epstein
Drange! LLP at 60 East 42™ Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel
on or before May 14, 2021. Plaintiff shall file any Reply papers on or before May 21, 2021.

C, ITIS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at
the show cause hearing scheduled in Paragraph H(A) above may result in the imposition of a

preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 9 of17

immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

Ill. Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority
to provide final equitable relief, as sufficient cause has been shown, that within five (5) days
of receiptof service of this Order, the Financial Institutions shall locate and attach Defendants’
Financial Accounts and shall provide written confirmation of such attachment to Plaintiff's

counsel.

IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(£)(3), as sufficient cause has been

shown, that service may be made on, and shall be deemed effective as to Defendants if it is

completed by the following means:

1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or
(ii) a link to a secure website (including NutStore, a large mail link created through
Rmail.com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,
and all papers filed in support of Plaintiff's Application seeking this Order to
Defendants’ e-mail addresses to be determined after having been identified by Amazon
pursuant to Paragraph V(C).

B. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 10 of 17

C. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be made within five (5) days of the Financial
Institutions and Third Party Service Providers’ compliance with Paragraphs ILI(A) and V(C)
of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court
shall issue a single original summons directed to all Defendants as listed in an attachment to
the summons that will apply to all Defendants.

E, IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made
and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal .
Specialist at EEOMALegalSpecialist@paypal.com;

2) delivery of; (i) a true and correct copy of this Order via Federal Express to Amazon.com,
Inc, at Corporation Service Company 300 Deschutes Way SW, Suite 304, Tumwater, WA
98501, (ii) a PDF copy of this Order or (iii) a link to a secure website where Amazon.com,
Inc. and Amazon Pay will be able to download a PDF copy of this Order via electronic
mailto Deana Ahn counsel for Amazon Pay, at deanaahn@dwt.com;

3) delivery of: (i)a PDF copy of this Order, or (ii) a link to a secure website where Payoneer
Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer
Inc.’s Customer Service Management at customerservicemanager@payoneer.com and
Edward Tulin, counsel for Payoneer Inc., at Edward. Tulin@skadden.com, and

4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

to legal@pingpongx.com.
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 11 of 17

Vv. Order Authorizing Expedited Discovery

A. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

i)

2)

3)

Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

upon Plaintiff’s counsel a written report under oath providing:

a. their true name and physical address;

b. the nameand location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User

Accounts and Merchant Storefronts on any Third Party Service Provider platform

that Defendants own and/or operate;

c. the complete sales records for any and all sales of Counterfeit Products, including

but not limited to number of units sold, the price per unit, total gross revenues

received (in U.S. dollars) and the dates thereof;

d. the account details for any and all of Defendants’ Financia! Accounts, including,

but not limited to, the account numbers and current account balances; and

e. the steps taken by each Defendant, or other person served to comply with Section

EL above.

Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal! Rules of
Civil Procedure as well as Local Civil Rule 33.3 of the Loca! Rules for the Southern and
Eastern Districts of New York and Defendants who are served with this Order shal! provide

written responses under oath to such interrogatories within fourteen (14) days of service to

Plaintiff’s counsel,

Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26
and 34, and Defendants who are served with this Order and the requests for the production

of documents shall produce all documents responsive to such requests within fourteen (14)

days of service to Plaintiff's counsel.
B.

Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 12 of 17

IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order the Financial Institutions shall identify any and all of
Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report
containing account details for any and all such accounts, which shall include, ata minimum,
identifying information for Defendants, including contact information for Defendants

(including, but not limited to, mailing addresses and e-mail addresses), account numbers and

account balances for any and all of Defendants’ Financial Accounts and confirmation of said

compliance with this Order.

IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

receipt of service of this Order, the Third Party Service Providers shall identify amy and all of

Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff's counsel with a

summary report containing account details for any and all User Accounts and Merchant

Storefronts, which shall include, ata minimum, identifying information for Defendants and

Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

confirmation of said compliance with this Order.

IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, all Financial
Institutions who are served with this Order shall provide Plaintiff’s counsel all
documents and records in their possession, custody or contro! (whether located in the
U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,
but not limited to, documents and records relating to:

a. account numbers;

b, current account balances;
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 13 of 17

c, any and allidentifying information for Defendants, Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

and contact information;

d. any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents and if a business

entity, any and all business documents provided for the opening of each and every

of Defendants’ Financial Accounts;

e. any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,

including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

account statements; and

f. any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents

sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

E. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service
Providers shall provide to Plaintiff’s counsel all documents and records in its
possession, custody or control (whether located in the U.S. or abroad) relating to

Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

limited to, documents and records relating to:

a, any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers

for any and all User Accounts and Defendants’ Merchant Storefronts that
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 14 of 17

Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

b, the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph
v(C);

c. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

d. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfett
Products, or any other products bearing the Happy Nappers Marks and/or Happy
Nappers Works and/or marks and/or artwork that are confusingly and/or
substantially similar to, identical to and constitute an infringement of the Happy

Nappers Marks and/or Happy Nappers Works.

VI. Security Bond

A. ITIS FURTHER ORDERED that Plaintiff shall place security in the amount of 5000 dollars
($5000) with the Court which amount is determined adequate for the payment of any damages
ally person may be entitled to recover as a result of an improper or wrongful restraint ordered

hereunder.

10
Case 1:21-cv-03623-UA Document11 Filed 06/09/21 Page 15 of 17

VI. Sealing Order

A. IT IS FURTHER ORDERED that Plaintiffs Complaint and exhibits attached thereto, and
Plaintiff’s ex parte Application and the Declarations of Jennifer De Marco and Jason M.
Drange! in support thereof and exhibits attached thereto and this Order shall remain sealed
until the Financial Institutions and Third Party Service Providers comply with Paragraphs

1(B)-(C), TII(A) and V(C) of this Order,

SO ORDERED.

SIGNED this 4th day of May, 2021, at 9:30 a.m.
New York, New York

 
 

 

 

/ "J. PAUL ORTKEN
United States District Judge

1}
21-cv-03623-UA Document 11 Filed 06/09/21 Page 16 of 17

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KOWAL ZAXG yas ss Woo UoZzeWe MAM //SCT4 (de 1cdg0G/dp/asiding-mojpid-Ael d-suldaa|g-osup/Wwios uoARUe man) SCT Y ~WEBLTOICA! GP
PHESONITIUNOT V=su2s /WcT uoZeWe AM //SCnY WAZZOAOBOG/OP/S1G2p104-3/4 eL10g-Buidaa|s-Ua py -ucopen/WosuorewE MMM/ /:scny INVIONWIGiA, 87
MidXZd MO(POSEW =e? s/o yozelUe Mam //Sscny fSsdgizd309/dp /asuduns-mojpg-Ae|g-Buidaas-wiosu ny /os uozewe Mans Sduy BYFUOIUIXE 7b
FOSNYOAXGOdS ye aw gs/wosvozeWwe mam ff sdyy PeU6Dsd800/dp Looping-Woc.pag-a|gepjo4-auidaas-sewiuy/wos uoZzeWeE AMm/ say SUeMAYSUIX) QP
JEXEOREZIOSINT v=oWt ss /uoo uoZBWe MMM /isdy [sd zd208/dp/asuding-molild-Ae| d-3y des|s-Wuosun soo UozeUE AMM /sday MAUEIX] Sp
dEQNSOfldépev=alis/wos uozeWe AM fsdigy ZNTSLTug09/dp/moll:d-saadden-Buidaals-jeuiuy-uenaa or uozee mam //-sdry SNTOM| tr
STOXSIAOG PZ =U is /uar uozeWe MMM sd py fSdt1z7d309/dp/asudins-moiid-Aejd-suidaas-wo nun /woruczewe mam /sday doys piydso aul er
ZaSS9 OGd SLT veswgs/woo uozewe mums esd MAaahiyosog/dp Aequinis-siqep|o4-suidas|5-2jqevo0g-siedden/wosuczewe mmm//:sdyiy ODVLVL] Zr
HKISPENAN SX Ev auls s/Wioruozewe mans Ssdqy Sdaleds0g /dp/asydins-mojfid-Ae|q-Buidaas-u0mu/woruozeWe MMM /sdqY omuel! Te
Sd7ZdOUERZINE VA és/WorUOZeWeE mmm /-sdyi4 MS5520808/dp/uaupIY>-18q Wun|s-siqep|04-Fudes|s-| WTOC /wos uozewe mnm//-sdi7y NIMS] OF
USACEZV MPT AAHE yew 25/02 uozewe mam) fsdyy BZ LHOAD 808 /Op/aiqepos-ajqevog-Suldea|s-uai ply p-wo0weD/Wuos uoZeWe MM /scTY siAnqonpns} 6¢
OZVAXADSINITNI 23 éS/Wos UoZzeWe MM isda PiZROINSOg/do/seueleg-sus.p|Iq7-Sdal¢-aug-asjidung-Buidass/Wwo7 uozewe mam /-sdny BID IAIHSE 8¢
TLIZLOSNOS Ye Y=auL sO NOzZeWe Ms sda TIZSOINSOg/dp/seweleg-suaupyys-alalg-auQ-asiidins-suideas uc uozewe awam/ /sGHy NVENHONYE ZE
OMMdd OU nToe wea g s/o ore am sd yy TAQUZAd808/dp/ucseas-moj|ld-a/Gep|o4-Buldaa|gjeuiuy wos voZzeWwe Mmm / {sd Ry YOSLHAT 30WeE.L GINO 34d) 9E
TIOPIMASSINDd y=swis/WwesuozeLUe MM SSCT1Y PALM ZIN 808 /Gp/AEDULIG-Seutsiy5-Buidas|s-ajgepjoy-ewluy/oouoZzeWe Mmm) /isdny st
DMOXXIG TAUHOZy =e 2s fos‘ uOZeWe MMs /.sdyy SOYATIS809/dp/uoseas-pedwo)-Suidaa|s-ssaddeu-Onsana/woo uozewe mmm /sday re
JOH VIHSNSd ¥=2uW es /luos uOZzelUe mM Asday XTHILadg0g/dp/jeunuy-asyding-moyid-suadden-suidesjs Auosuczewe mam /sdyy “HHA PIA) EE
6SIOLINZSSDLYEW=3W ss /wuo7 LoZzeWe Mm //isdyy fsa 12d208/dp/asudins-mopiq-Aejd-suidaas-woqun Aves uozewe mmm //isday dousnpssyany waiseyy| Ze
dOSZINZAADIN SZ = aul {S$ /W0o uOZeLUe MMM Sd RY KOU DI THs0g/dp/alqerns-e7qeplo4-2iqevio g-Buidaa|s-AddeH-ywiNN/woo uezewe mmm) sty ONIC VIAN] TE
SPSSOXNALLIVE Weal S/O UOZzeLie ma fsdy ZONMScd800/dp/esicung-BngqApey-saquins-Buidaa|s-|euy/Wwosuozewe mmm /sdyY 31035 gli] OF
SULYASVOINOTE Values wos uozele ny sdy PIAL ZINBCE/dp/Aepyig-sewsiy7-suidasls-9/qepjoz-(euluy/WosLOZeUe mam /fisdyy SSINSH1| 62
$7 59r LSTAHN eles /Wiod uCZeWUE aM / Say XTYPEsdg0d/dp/euwUy-asduns-mo d-suaddex-duidaas/woxuozewe aan) isdyy IaFUeAACTIAT! BZ
NSNGAOISENOTE =u s/wosuoZeWe MMM isdiyy DHS08N0800/Cp /usipHyD-31qep|04-2uidea|s-siedden-iGAOSIN/WOo'UOZeWe Mam / scary SSeuB UWI AUETE ¢Z
ZLOOLIIAMATIN MS yaw s/luo> uozeWe mm isday AXTXxX2 0800 /dp/voseas-moj|id-aiqepjo4-suldaa|s-jeunuy wos wozelae MAM //-SCu4 IHSIWONG?| 92
OPXNSIISOCTANY=3tU¢5/W0s UOZeWe mm /isday PEZSOINSOg/dp/seweleg-sualpiyj-aJalg-aug-as|duns-auidaas wos yozeuie aman /sdyy VN DIMAR| SZ
NIWAVIAMOT edo yu? =a {5/W0s LozeWe aM fisday NNYNTadeog/dp/jeuitiy-asidung-molild-ssaddey-duidaays fos vozewe awn //sdny Feensyilmy! pz
ZMAQOZSENZSW=SULsS/luGs UoZzeWe MMs /sdyay 98uPS80809/dp/pedui07-meyid-Wodlu)-Suides|¢-ua_ pjlun /Wuos uozeWe Mmm //-sdiy Qzey| ES
NLLAGLSOMONSEW=8lusS Wes WOZeL a MMM Sct TZMS6L1809/0p/U1G-ExXUL/-2 TRUS ¢-feuOrBUNgHMA|-Buide3|>-UWJO31U -OANVMeWA/WwoT7 uoZeWUe Mma /:sdny BAT} ZZ
STOAYZINTSALL Y= 2d s/luco UaTeLe man/ /ssdnY BZNHANC L60e/dp/alq29}u105-3/92p/03-3/9 e110 d-Buldaa|S-qdONf/Awor uozeuE mm /SdY OddONF| TZ
WIGIESFHN TO WSs ss luos uoZeUe Mam / /sdny OSKHsAdwOS/Ap /Usp YD -Jequin|s-ajqepios-siaddeny-Turdeays wor uazewe mwm/ (sory “prt “on Asopouuss3o1g 10d UeUaH] az

 

Hed IXADSLGIISE V=etugs (UCT VOZeWie Mm isc

ZONMS7d80a/dp/asudins-3ngApe7-jequings-suidaals Jewry fwoJUoZzeUe MMM /sday

ISSUOBURIXNOASUENYZNaNAMNOyZsueNns| GT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

   

 

OfPCLORSIAISHe y=Sul2s/Wos TOZeWe Mmm /sdiy dSArWrda0d/cp/suidwies-Adaalg-mol[iq-suadden-ryLis/wosuczewe MMM /sday BOIS ONYyzaH| ST
HOZZONE Xs Leys es /Wos voZzeWe Mm) isday TLZS0INe0g/dp/seweleg-suaipiy sla! y-aug-as|sding-sujdeas/wos uozewe mans fsdyy VLINOSE £T
ATIQOOSIET TWA Y=3W i s/Woo LoZeUe MMM fisdyy ZONMSZd80a/dp/asiiding-SngApey-saquin|s-Buidaays-jewiuy/Wwoy uozewe mM /sdny axFupaualy oT
PRIOPIANOUMXSTy=0 fs fuoouozZewe MMM //sdiy MS05S20808/dp /vaipiuy-requinis-3jqepio4-Suldaals-jIWOG Aes UozelWwe mmm sory nouzues| St
BOGTIEXYVOSATy=3uss/woT uozeUe MMM sdiy 96647 9d800/dp/s0}09-jeuuy-3|qepjos-sdeg-duidea|s/woyueZzewe wam//:scyy aoydes| yt
YMOXS Prados vaaulss/Woouozee mas esd yy Wtrltedsog/do/jewy-aspiduns-mo Iq-Siedd en-Burdaays /woo'uoZeWe Mnf sdyy SOVYLINDONSIONOG!) €T
ZYDOECTAdOd ysis /woruczZeWweE MMM sayy THPNOMINgOS /dp (ia Dj) -auldaays-sua.piiys-aq sea py-suay iy /Wos'uOZeWe amm //sdaY XBIOWIO! ZT
SNXHOSOSPZIZEV=eWEs OD UOZEWe MMA /ScTqY MS95520800/d9/uas p45 vaquin)s-aiqepjo4-Buidaas4 0d /Wwoo vozewe way fsday Buel leH nA eg) TT
ZAP CHOONAN NS yews /WosuOZeWe aa fsdyiy SHodxX6.L808/dp/18y uelg-a1qepios-Suidaals-susddeyy-aynpAoiug (woo uozewe avam/ (sayy @ininjaqeaia} OT
THAOAGHHOH My =8lud s/o UOZeUe MMs sda XHIALLZOuNsog /dp/aiqep}o4-3)9 20 4-suadden-mo| d-Suidaays/was-uozewe mmm /sdy jamsueud) &
FOVNIGEISSCA TW=3WeS/WOs LOZeWeE mam sd ENTALTHR00/dp/molid-sieddey-Suidaays-jeunuy-uen,a woo uozewe MAM /-sdyy TZTLAS| 8
LPDEMBO TIHINE W238 é5/Wos UOZeWe MMM SdTay dSAAlpd aod /ep /auiduieAdaayg-m td-svadden-riyLig/woouozee mma fsday eogeg ysiq Big] Z
DSLIDIHASZIZ Y=eU sos wozeWe MMs ScRy ZINMS7d800/dp/asizduns-angApey-zaquin;s-suidaa|s-|euuluy /woruoZeWweE mmm /-sdny qisroimna S48: 9
STAINTD SX DIE Would S/o Nozeue man / sory [TZSOINg0d/ap/seweles-suaspiy)-ssalg-aug-asliding-duidea|s/wos uozewe Mam) /sday Toooisqiaq; ¢
TISEZTOBRADIE Wald S/WUCTUOZELe Man PSY SAkdH4d LHBO8/dp/oozz00us-argep)o4-ucdpe7-duidasa|s-siadden /Wios LOZeWUe MMM /SCTLY pbesueg| +
bd / S65 TIGAIWE lu ES/LUCT OZER MM ody (SdH 1zZd809 /dp/asiidins-moyid-Ae] q-Buldaa|s-wi0sun /Wos uozewue’ MMs /sciy SPENVFuUeYyDIegayuewoegnieg! ¢
PXLLOSXHONBOZy=alU Zs /Wos'uoZeWE MMM //:sdR4 WHIDaZOSOg/dp/voseas-y-eiqep/os-aipjy>-suideeis-DAINMA/WiCo UaReWe MMs /s0nY sory] 2
ISA OFEISOUNIEY=3u25/WoouoZeWe mMMm/ /:sdyy ASCTATOB0S/Up/uasp|hin)-319 2129 ay -Buidaa|s-2igepj02-ajqeog/WwoyuoZeUe Mmm SCT sn-uepopy| f+

ie

 

  

V WTINGHYHDOS

 

  

   

 

 
21-cv-03623-UA Document 11 Filed 06/09/21 Page 17 of 17

Case 1

 

 

 

 

 

 

 

 

 

PAXOGZOSARHEV=aLL S/o UOZeLUe MMM//-sday M\S9S520809/dp /uaupiy-Jequunis-siqep|oj-Fuideais- Wid /woo uozewe Mam//sdyy HiT Si 95]
BAZLISEZUZSTEVROULES Oo UOZBLUe MMs SOY rSdaizdsog/dp/asuding-mojjig-Ae] d-duidaas-uiosun /Wwosyuozewe MMM /isdiy YB ss
LOOTOONL7PADE =8WZ5 oT UozeWe mma /sday SSAPWd808/dp /Buidwie>-Adaajs-moyiq-ssadd en-riy LIS/ui02 uozew 2 Mam / sca GXrHONZ] +S
CLOISASSSEE sales /wuOs UoZeUTe Mand sc AASDSSZOB08/dp/vaspiuy-iaqUunss-3|qep|oj-Zuidaals-lWMOd/mwor uoZzewe mans sory ao}s MYyzny?] Es)
ZBIEALIZNEN C=O s/wosuoZeWe mmm /isduy ASAP d808/dp/Suiduie)-Adaals-moifld-Siadden-y L1S/wosuozeWe Mam //scay mdz] 2S
SSSHMOLOXOOS7 =a s5/WoD uoZeWe MMM /sdaY PRALM ZN 208/dp/Aepurig-seuasy-auidaas-ajqeojo4-euiuy/Wuas uoZeWe AMM {sayy Buemunlayz| TS
SIN TINKINTOAgZ =a gs/Wwoo uozeWe mms sdty 44faso0g09/4p (WOT XS pxOPrT-ayos-2:4] 1-YOoLe)-uaupiy-auidaals wos uozewe Mmm //sdTy Wwisjz] OS

 

 

 

 
